Determination of the Commissioner of Motor Vehicles, suspending petitioner’s license for fifteen days, annulled, with fifty dollars costs and disbursements to petitioner, and the Commissioner directed to restore the license. The hearing did not disclose any violation of section 58 of the Vehicle and Traffic Law. The only evidence came from the petitioner and it revealed that the pedestrian involved in the incident lurched into the side of petitioner’s car. At no time does it appear that the pedestrian was ever in the path of petitioner’s car or that he was visible to the petitioner, under the weather and light condition then prevailing, as he approached the intersection. If the incident were the proper subject of a disciplinary inquiry it should have been brought on shortly after the occurrence, and if delay was unavoidable the inquiry should have been postponed until after the civil trial between the pedestrian and the petitioner had concluded. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.